            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TROY EMANUEL BAKER,                  :
        Petitioner                   :
                                     :             No. 1:19-cv-236
           v.                        :
                                     :             (Judge Rambo)
MARK GARMAN, et al.,                 :
       Respondent s                  :

                                 ORDER

    AND NOW, on this 7th day of May 2019, in accordance with the

accompanying Amended Memorandum, IT IS ORDERED THAT:

    1. Petitioner Troy Emanuel Baker’s petition for a writ of habeas corpus filed
       pursuant to 28 U.S.C. § 2254 (Doc. No. 1), is DENIED;

    2. No certificate of appealability shall issue, as Petitioner has failed to
       demonstrate “a substantial showing of the denial of a constitutional right,”
       28 U.S.C. § 2253(c)(2); see also Miller-El v. Cockrell, 537 U.S. 322, 335-
       36 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); and

    3. This case shall remain CLOSED.


                                     s/Sylvia Rambo
                                     SYLVIA H. RAMBO
                                     United States District Judge
